ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action against respondent Naomi Dawn Isaacson. The Director has also filed an application for suspension under Rule 12(c)(1), Rules on Lawyers Professional Responsibility, based upon evidence that respondent cannot be found in the state to respond to the petition for disciplinary action.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Naomi Dawn Isaacson is suspended from the practice of law. Within 1 year from the date of the fifing of this order, respondent may move the court for vacation of the order of suspension and for leave to answer the petition for disciplinary action. If respondent fails to appear in this matter within 1 year of the date of the fifing of this order, the allegations in the petition for disciplinary action shall be deemed admitted.
BY THE COURT:
/s/_ Alan C. Page Associate Justice